         Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 1 of 23
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                        September 21, 2021
                                    UNITED STATES DISTRICT COURT
                                                                                         Nathan Ochsner, Clerk
                                     SOUTHERN DISTRICT OF TEXAS
                                          MCALLEN DIVISION

VISION IMPORT GROUP, LLC,                                §
                                                         §
           Plaintiff,                                    §
                                                         §
VS.                                                      §
                                                           CIVIL ACTION NO. 7:21-cv-00295
                                                         §
THE FRESH GROUP, LTD. d/b/a Maglio                       §
McAllen,                                                 §
                                                         §
           Defendant.                                    §

                                             OPINION AND ORDER

           The Court now considers “Defendant’s Motion to Dismiss Plaintiff’s First Amended

Complaint, or in the Alternative, Stay or Abstain from this Matter,”1 Defendant’s declaration in

support,2 Plaintiff’s response,3 and Defendant’s reply. After considering the motion, record, and

relevant authorities, the Court GRANTS Defendant’s motion and DISMISSES Plaintiff’s

complaint.

    I. BACKGROUND AND PROCEDURAL HISTORY

           Plaintiff Vision Import Group, LLC commenced this case on August 4, 2021, 4 then filed

its live first amended complaint5 and exhibits6 on August 5th. Plaintiff alleges that it and Defendant

The Fresh Group, Ltd. d/b/a Maglio McAllen entered an agreement on December 15, 2020, which

provided for Plaintiff to supply Persian limes to Defendant for specified prices. 7 On May 26, 2021,




1 Dkt.   No. 11.
2 Dkt.   No. 12.
3 Dkt.   No. 19.
4 Dkt.   No. 1.
5 Dkt.   No. 5.
6 Dkt.   No. 7.
7 Dkt.   No. 5 at 3, ¶ 8; see Dkt. No. 7 at 2, ¶¶ 1–2.


1 / 23
      Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 2 of 23




Defendant allegedly demanded over $300,000 in damages from Plaintiff because Defendant was

forced to purchase limes from third parties as a result of Plaintiff’s failure to deliver.8 However,

Plaintiff points out that “a confluence of weather and natural disaster related events” resulted in a

significant shortage and significant price increase in Persian limes, and that the parties’ agreement

includes an excuse of performance provision for force majeure events. 9 Plaintiff brings a claim for

declaratory judgment under 28 U.S.C. § 2201 seeking a declaration that Plaintiff’s performance

under the parties’ limes sales agreement is excused between March 20, 2021, and May 21, 2021.10

Plaintiff additionally claims entitlement to attorney fees.11

         Also on May 26, 2021, “Defendant instituted an informal proceeding with the United States

Department of Agriculture” (USDA) alleging that Plaintiff failed to perform under the parties’

December 15th limes sales agreement.12 On August 3, 2021, the USDA “entered a non-binding

informal decision”13 which held that the parties’ force majeure excuse provision did not protect

Plaintiff because it failed to “reference to a designated parcel of land.”14 Plaintiff filed its origina l

complaint in this Court the following day. 15 Defendant commenced the USDA’s formal complaint

process on August 12th,16 and that case appears to be proceeding.17




8 Dkt. No. 5 at 5, ¶ 15. But see Dkt. No. 12-4 at 4, ¶ 10 (citing $297,324 in cover damages).
9 Dkt. No. 5 at 3–4, ¶¶ 10–12.
10 Id. at 5, ¶ 19.
11 Id. at 7, ¶ 27.
12 Id. at 2 n.1; see Dkt. No. 19-4 at 4–5.
13 Dkt. No. 5 at 6 n.6.
14 Dkt. No. 19-5 at 2 (citing DiMare Fresh, Inc. v. Sun Pac. Mktg. Coop., Inc., 67 Agric. Dec. A, at *8 (U.S.D.A.

2008) (published in 75 Agric. Dec.)).
15 Dkt. No. 1.
16 Dkt. No. 12 at 3, ¶ 12.
17 See Dkt. No. 22 at 1, ¶ 1.1 (“[The] reparation proceeding before the USDA is proceeding rapidly . . . .”).




2 / 23
      Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 3 of 23




         After Plaintiff served its first amended complaint on Defendant on August 6, 2021,18

Defendant filed the instant motion to dismiss on August 25th. 19 Plaintiff timely20 responded,21 and

Defendant’s motion is ripe for consideration. However, the Court briefly notes as a threshold

matter that Plaintiff’s brief lacks numbered paragraphs, hindering the Court’s reference to

Plaintiff’s arguments. The Court cautions Plaintiff that future submissions should consistently

number each paragraph to properly comply with the Federal Rules of Civil Procedure. 22

         The Court now turns to the analysis of Defendant’s motion to dismiss.

     II. D ISCUSSION

         a. Jurisdiction and Venue

         Plaintiff asserts that this Court has diversity jurisdiction over this case. 23 “The party seeking

to invoke federal diversity jurisdiction bears the burden of establishing both that the parties are

diverse and that the amount in controversy exceeds $75,000.”24 With respect to Plaintiff’ s

citizenship, “[a] party seeking to establish diversity jurisdiction must specifically allege the

citizenship of every member of every LLC or partnership involved in a litigation.”25 Plaintiff

asserts that its only two members are residents of New Jersey and Florida respectively. 26




18 Dkt. No. 9.
19 Dkt. No. 11.
20 See LR7.4.A (providing a deadline of 21 days).
21 Dkt. No. 19.
22 FED. R. CIV. P. 7(b)(2) (“The rules governing captions and other matters of form in pleadings apply to motions

and other papers.”); FED. R. CIV. P. 10(b) (emphasis added) (“A party must state its claims or defenses in numbered
paragraphs, each limited as far as practicable to a single set of circumstances.”).
23 Dkt. No. 5 at 2, ¶ 4.
24 Garcia v. Koch Oil Co. of Tex. Inc., 351 F.3d 636, 638 (5th Cir. 2003).
25 Settlement Funding, L.L.C. v. Rapid Settlements, Ltd., 851 F.3d 530, 536 (5th Cir. 2017); see Harvey v. Grey Wolf

Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008) (holding that a litigant seeking to invoke diversity jurisdiction
must allege “the citizenship of all of [limited liability company] members”); Mullins v. TestAmerica, Inc., 564 F.3d
386, 397 (5th Cir. 2009) (affirming a district court’s finding that it had diversity jurisdiction when the district court
“trac[ed] [the parties’] citizenships down the various organizational layers where necessary ”); Carden v. Arkoma
Assocs., 494 U.S. 185, 195 (1990) (“[W]e reject the contention that to determine, for diversity purposes, the
citizenship of an artificial entity, the court may consult the citizenship of less than all of the entity's members .”).
26 Dkt. No. 10 at 1, ¶¶ 1–3.




3 / 23
      Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 4 of 23




Furthermore, Plaintiff alleges that Defendant “is a corporation organized and existing under the

laws of the Wisconsin” with its principal place of business in Wisconsin. 27 A corporation is a

citizen of the state where it is incorporated and where its principal place of business is located. 28

Accordingly, the Court holds that complete diversity is satisfied. 29 Furthermore, in a declaratory

judgment action, “the amount in controversy is measured by the value of the object of the

litigation.”30 Because the object of this litigation is a dispute over Defendant’s “cover damages in

the amount of $302,598” for the limes,31 the threshold amount of $75,000 is met for diversity

jurisdiction under 28 U.S.C. § 1332(a).

         Plaintiff alleges that this Court has personal jurisdiction over Defendant. 32 “A federal

district court hearing a case in diversity may exercise personal jurisdiction to the extent permitted

for a court under applicable law of the state in which the federal court sits.”33 This means that a

federal court “may only exercise jurisdiction if: ‘(1) the state's long-arm statute applies, as

interpreted by the state's courts, and (2) if due process is satisfied under the 14th Amendment to

the federal Constitution.’”34 Because this Court sits in Texas, the Court turns to Texas’s long-arm

jurisdictional statute,35 which “extend[s] the personal jurisdiction of Texas court [sic] to the extent

allowed by the Due Process Clause of the Fourteenth Amendment.”36 Accordingly, under the Due

Process Clause, the Court may exercise personal jurisdiction over an out-of-state defendant when



27 Dkt. No. 5 at 1, ¶ 2.
28 Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010) (citing 28 U.S.C. § 1332(c)(1)).
29 See Corfield v. Dall. Glen Hills LP, 355 F.3d 853, 857 (5th Cir. 2003) (“A district court cannot exercise diversity

jurisdiction if one of the plaintiffs shares the same state citizenship as any one of the defendants.”).
30 Frye v. Anadarko Petrol. Corp., 953 F.3d 285, 293 (5th Cir. 2019) (quoting Farkas v. GMAC Mortg., L.L.C., 737

F.3d 338, 341 (5th Cir. 2013)).
31 Dkt. No. 19-4 at 5. But see supra note 8.
32 Dkt. No. 5 at 2, ¶ 6.
33 Fielding v. Hubert Burda Media, Inc., 415 F.3d 419, 424 (5th Cir. 2005).
34 Paz v. Brush Eng’d Materials, Inc., 445 F.3d 809, 812 (5th Cir. 2006) (quoting Allred v. Moore & Peterson, 117

F.3d 278 (5th Cir. 1997)).
35 See generally TEX. CIV. PRAC. & REM. CODE A NN. § 17.042 (West 2021).
36 Fielding, 415 F.3d at 424.




4 / 23
      Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 5 of 23




that defendant has purposefully directed its activities at the residents of the forum, the litiga tio n

arises out of or relates to the defendant’s activities directed at the forum, and the suit does not

offend traditional notions of fair play and substantial justice. 37 Plaintiff asserts that these requisite s

are met because: (1) the contract at issue references Defendant’s address in Texas, (2) the contract

at issue references a Texas location with respect to price, and (3) there is a choice-of-law provision

selecting Texas as the governing law.38 Although Defendant discusses jurisdiction, Defendant does

not argue that this Court lacks personal jurisdiction. 39 Because the parties’ contract references

Texas as the forum and choice of law jurisdiction, place of business and delivery, and address of

Defendant, the Court agrees with Plaintiff that the elements of personal jurisdiction are met

because Defendant has directed its activities at Texas and this litigation arises out of those

activities. The Court holds that it has specific personal jurisdictio n which does not offend

traditional notions of fair play and substantial justice over Defendant in this case.40

         Last, Plaintiff argues that venue is proper in this Court “because a substantial part of the

events giving rise to Plaintiffs’ claim occurred in the McAllen division of the Southern District of

Texas.”41 However, this case actually involves omissions (Plaintiff’s failure to deliver the limes)

that evidently arose out of Mexico from where the Persian limes are sourced. 42 Accordingly, the

Court finds that venue is proper in this Court not under 28 U.S.C. § 1391(b)(2) which Plaintiff

references, but rather under §§ 1391(b)(1) and 1391(c)(2) because Defendant is deemed under

those subsections to reside in McAllen, Texas and venue is proper in the judicia l district in which




37 Aviles v. Kunkle, 978 F.2d 201, 204 (5th Cir. 1992).
38 Dkt. No. 5 at 2, ¶ 6.
39 Dkt. No. 11 at 4, ¶ 2.1.
40 See Walk Haydel & Assocs. v. Coastal Power Prod. Co., 517 F.3d 235, 243 (5th Cir. 2008).
41 Dkt. No. 5 at 2, ¶ 5.
42 See Dkt. No. 5 at 3, ¶ 10.




5 / 23
      Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 6 of 23




Defendant resides. The Court therefore holds that jurisdiction and venue are properly vested in this

Court.

         b. Legal Standards for the Motion to Dismiss

         “A motion to dismiss an action for failure to state a claim admits the facts alleged in the

complaint, but challenges plaintiff's right to relief based upon those facts.”43 Under Federal Rule

of Civil Procedure 12(b)(6), to avoid dismissal, the complaint “must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”44 In evaluating a

motion to dismiss, courts first disregard any conclusory allegations or legal conclusions 45 as not

entitled to the assumption of truth,46 and then undertake the “context-specific” task, drawing on

judicial experience and common sense, of determining whether the remaining well-pled

allegations give rise to entitlement to relief. 47 Naked assertions devoid of factual enhancement,

formulaic recitations of the elements of a cause of action, threadbare conclusory statements, and

allegations that “do not permit the court to infer more than the mere possibility of miscond uct ”

will not suffice.48 “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct




43 Crowe v. Henry, 43 F.3d 198, 203 (5th Cir. 1995) (quotation omitted); see Chatham Condo. Ass’ns v. Century
Vill., Inc., 597 F.2d 1002, 1011 (5th Cir. 1979) (alteration in original) (quoting Mortensen v. First Fed. Sav. & Loan
Ass'n, 549 F.2d 884, 891 (3d Cir. 1977)) (“The decision disposing [of] the case is then purely on the legal
sufficiency of plaintiff's case: even were plaintiff to prove all its allegations, he or she would be unable to prevail.”).
44 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
45 In re Great Lakes Dredge & Dock Co. LLC, 624 F.3d 201, 210 (5th Cir. 2010) (quotation omitted) (“We do not

accept as true conclusory allegations, unwarranted factual inferences, or legal conclusions.”).
46 Mustapha v. HSBC Bank USA, NA, No. 4:11-CV-0428, 2011 WL 5509464, at *2 (S.D. Tex. Nov. 10, 2011)

(Hanks, J.) (“[A] court is not required to accept conclusory legal allegations cast in the form of factual allegations if
those conclusions cannot reasonably be drawn from the facts alleged.”).
47 Iqbal, 556 U.S. at 678–79; see Fernandez-Montez v. Allied Pilots Ass'n, 987 F.2d 278, 284 (5th Cir. 1993)

(“[C]onclusory allegations or legal conclusions masquerading as factual conclusions will not suffice to prevent a
motion to dismiss”).
48 Iqbal, 556 U.S. at 678–79.




6 / 23
      Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 7 of 23




alleged.”49 The Court reads the complaint as a whole50 and accepts all well-pleaded facts as true

(even if doubtful or suspect51 ) and views those facts in the light most favorable to the plaintiff

(because a Rule 12(b)(6) motion is viewed with disfavor52 ), but will not strain to find inference s

favorable to the plaintiff,53 but also will not indulge competing reasonable inferences that favor

the Defendant.54 Courts have “jettisoned the [earlier] minimum notice pleading requirement”55 and

the complaint must plead facts that “nudge” the claims “across the line from conceivable to

plausible”56 because discovery after permitting a complaint to survive a motion to dismiss is not a

license to fish for a colorable claim.57 The complaint must allege more than facts merely consistent

with a defendant’s liability;58 the complaint must plead every material point necessary to sustain

recovery and dismissal is proper if the complaint lacks a requisite allegation. 59 However, the

standard is only “to determine whether the plaintiff has stated a legally cognizable claim that is

plausible, not to evaluate the plaintiff’s likelihood of success.”60 A plaintiff need not plead



49 Id.; see In re S. Scrap Material Co., 541 F.3d 584, 587 (5th Cir. 2008) (quotation omitted) (holding that the
“standard simply calls for enough fact to raise a reasonable expectation that discovery will reveal evidence of the
necessary claims or elements”).
50 See Gulf Coast Hotel-Motel Ass'n v. Miss. Gulf Coast Golf Course Ass'n, 658 F.3d 500, 506 (5th Cir. 2011)

(“While the allegations in this complaint that the Golf Association's anticompetitive acts ‘substantially affected
interstate commerce’ are not sufficient on their own, the complaint here read as a whole goes beyond the allegations
rejected in Twombly and Iqbal.”).
51 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007).
52 Leal v. McHugh, 731 F.3d 405, 410 (5th Cir. 2013) (quoting Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011)

(“This court construes facts in the light most favorable to the nonmoving party, ‘as a motion to dismiss under
12(b)(6) is viewed with disfavor and is rarely granted.’”)).
53 Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 338 (5th Cir. 2008).
54 See Lormand v. US Unwired, Inc., 565 F.3d 228, 267 (5th Cir. 2009).
55 St. Germain v. Howard, 556 F.3d 261, 263 n.2 (5th Cir. 2009).
56 Ashcroft v. Iqbal, 556 U.S. 662, 680 (2009) (quoting Twombly, 550 U.S. at 570).
57 Barnes v. Tumlinson, 597 F. App'x 798, 799 (5th Cir. 2015) (citing Marshall v. Westinghouse Elec. Corp., 576

F.2d 588, 592 (5th Cir. 1978)); see Iqbal, 556 U.S. at 678–79 (“Rule 8 marks a notable and generous departure from
the hypertechnical, code-pleading regime of a prior era, but it does not unlock the doors of discovery for a plaintiff
armed with nothing more than conclusions .”).
58 Covington v. City of Madisonville, 812 F. App'x 219, 223 (5th Cir. 2020) (per curiam) (quoting Iqbal, 556 U.S. at

678).
59 Rios v. City of Del Rio, 444 F.3d 417, 421 (5th Cir. 2006); accord Campbell v. City of San Antonio, 43 F.3d 973,

975 (5th Cir. 1995).
60 Doe ex rel. Magee v. Covington Cnty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th Cir. 2012) (en banc) (quoting

Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010))


7 / 23
      Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 8 of 23




evidence61 or even detailed factual allegations, especially when certain information is peculiar ly

within the defendant’s possession.62 The Court is to give a liberal construction to the pleadings

and disentitle plaintiffs from offering evidence to clarify and support their theories of liability only

if there is no basis for liability.63

         The Court is limited to assessing only the complaint, its proper attachments, documents

incorporated into the complaint by reference, and matters of which the Court may take judicia l

notice.64 Attachments to the complaint become part of the pleadings for all purposes, 65 but the

Court is not required to accept any characterization of them because the exhibit controls over

contradictory assertions,66 except in the case of affidavits.67 Because the focus is on the pleadings,

“if, on a motion under Rule 12(b)(6) or 12(c), matters outside the pleadings are presented to and

not excluded by the court, the motion must be treated as one for summary judgment under Rule

56,”68 but not if the material to be considered is a matter of public record69 or a website70 and not




61 Copeland v. State Farm Ins. Co., 657 F. App'x 237, 241 (5th Cir. 2016).
62 See Innova Hosp. San Antonio, LP v. Blue Cross & Blue Shield of Ga., Inc., 892 F.3d 719, 730 (5th Cir. 2018)
(holding that pleading “on information and belief” is acceptable when the inference of culpability is plausible).
63 See Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 312–13 (5th Cir. 2002); Jones v.

Greninger, 188 F.3d 322, 324 (5th Cir. 1999) (per curiam) (citation omitted) (“The issue is not whether the plaintiff
will ultimately prevail, but whether he is entitled to offer evidence to support his claim. Thus, the court should not
dismiss the claim unless the plaintiff would not be entitled to relief under any set of facts or any possible theory that
he could prove consistent with the allegations in the complaint.”).
64 Innova Hosp. San Antonio, LP v. Blue Cross & Blue Shield of Ga., Inc., 892 F.3d 719, 726 (5th Cir. 2018).
65 Nishimatsu Constr. Co. v. Hous. Nat’l Bank , 515 F.2d 1200, 1206 (5th Cir. 1975) (citing FED. R. CIV. P. 10(c)).
66 Kamps v. Baylor Univ., 592 F. App'x 282, 284 n.1 (5th Cir. 2014) (citing United States ex rel. Riley v. St. Luke's

Episcopal Hosp., 355 F.3d 370, 377 (5th Cir. 2004)).
67 Bosarge v. Miss. Bureau of Narc., 796 F.3d 435, 440–41 (5th Cir. 2015) (“[W]hile the affidavits may be

considered as an aid to evaluating the pleadings, they should not control to the extent that they conflict with
[plaintiff’s] allegations.”).
68 FED. R. CIV. P. 12(d).
69 Joseph v. Bach & Wasserman, L.L.C., 487 F. App'x 173, 178 n.2 (5th Cir. 2012) (per curiam) (citing Funk v.

Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011)).
70 Hyder v. Quarterman, No. CIV.A. C-07-291, 2007 WL 4300446, at *3 (S.D. Tex. Oct. 10, 2007) (Owsley, J.)

(citing Hawk Aircargo, Inc. v. Chao, 418 F.3d 453, 457 (5th Cir. 2005) & Coleman v. Dretke, 409 F.3d 665, 667
(5th Cir. 2005) (per curiam)).


8 / 23
      Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 9 of 23




if a defendant attaches documents to a motion to dismiss that are “referred to in the plaintiff’s

complaint and are central to her claim.”71

         c. Analysis

         Notwithstanding the foregoing analysis in Section II.a, Defendant’s motion to dismiss

requests the Court decline jurisdiction or alternatively abate this action until the USDA resolves

this case.72 Plaintiff responds that the primary issue in this case is actually governed by Texas

contract law, and that the Court need not and should not defer to the USDA to resolve this issue in

the first instance.73

             1. Declaratory Judgment Jurisdiction

         The parties disagree about whether the Court should exercise or decline to exercise its

jurisdiction in this declaratory judgment action. Under the declaratory judgment statute, the Court

“may declare the rights and other legal relations of any interested party seeking such declaration. ”74

Federal district courts are “under no compulsion” to exercise their jurisdiction in a declaratory

judgment action, even when such jurisdiction exists. 75 This Court has “unique and substantia l

discretion in deciding whether to declare the rights of litigants.”76 Nevertheless, the Court “may

not dismiss declaratory judgment actions ‘on the basis of whim or personal disinclination.’”77 In

exercising its discretion, the Court “must determine: (1) whether the declaratory action is

justiciable; (2) whether the court has the authority to grant declaratory relief; and (3) whether to

exercise its discretion to decide or dismiss the action.”78 Plaintiff, as the party invoking the Court’s


71 Causey v. Sewell Cadillac–Chevrolet, 394 F.3d 285, 288 (5th Cir. 2004).
72 Dkt. No. 11 at 3, ¶ 1.6.
73 Dkt. No. 19 at 1–2.
74 28 U.S.C. § 2201(a) (emphasis added).
75 Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 494 (1942).
76 Wilton v. Seven Falls Co., 515 U.S. 277, 286 (1995).
77 St. Paul Ins. Co. v. Trejo, 39 F.3d 585, 590 (5th Cir. 1994) (quoting Travelers Ins. Co. v. La. Farm Bureau Fed'n,

Inc., 996 F.2d 774, 778 (5th Cir. 1993)).
78 Sherwin-Williams Co. v. Holmes County, 343 F.3d 383, 387 (5th Cir. 2003).




9 / 23
     Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 10 of 23




declaratory judgment jurisdiction, bears the burden of establishing that the Court should exercise

its jurisdiction to decide this matter.79 The parties disagree about the application of the elements,

to which the Court now turns.

                  i.   Justiciability

          Defendant first argues that this “case is not justiciable because its resolution would not

completely resolve the claims between the parties” and because Plaintiff is merely using this action

to obtain an advance ruling on Plaintiff’s affirmative defense for its benefit in the parallel USDA

action.80 Plaintiff argues that this case is justiciable because there is a live contract dispute and that

Plaintiff, rather than seeking to obtain a backdoor advantage in the USDA action, is actually

seeking a full adjudication on the merits. 81 The Court agrees with Plaintiff. With respect to

Defendant’s first point, a declaratory judgment action is justiciable when there is “a substantia l

controversy, between parties having adverse legal interests, of sufficient immediacy and reality to

warrant the issuance of a declaratory judgment.”82 The Court holds that Plaintiff’s claim that it

properly invoked the force-majeure clause to excuse its performance for its failure to ship limes,

in the face of Defendant’s claim that Plaintiff breached the parties’ agreement, 83 is a substantia l

legal controversy of sufficient immediacy to warrant resolution. Indeed, this is precisely the

immediate legal issue that Defendant seeks resolution of in the USDA proceeding.84 With respect

to Defendant’s second point, although Defendant is correct that Plaintiff may not use a declaratory

judgment action simply to obtain an advance ruling on an affirmative defense for Plaintiff’s benefit



79 Total Gas & Power N. Am. v. FERC, No. 4:16-cv-1250, 2016 WL 3855865, at *7 & n.53, 2016 U.S. Dist. LEXIS
92036, at *23 & n.53 (S.D. Tex. July 15, 2016) (Atlas, J.) (citing Cardinal Chem. Co. v. Morton Int'l, Inc., 508 U.S.
83, 95 (1993)).
80 Dkt. No. 11 at 5, ¶ 3.2.
81 Dkt. No. 19 at 11–12.
82 MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007) (quotation omitted).
83 See Dkt. No. 5 at 4–5, ¶¶ 14–15.
84 See Dkt. No. 12-1 at 3, ¶¶ 7–9.




10 / 23
     Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 11 of 23




in another case,85 the Court holds that Plaintiff is seeking to “resolve the entire case or controversy”

as to the parties’ contract dispute, rather than merely seeking a determination on a “collateral legal

issue.”86 If Plaintiff is correct that its performance is excused under the parties’ contract’s force-

majeure clause, that issue resolves Plaintiff’s liability.87

                  ii. Authority

          The parties only breezily address the issue of the Court’s authority to grant declaratory

relief.88 Whether the Court has authority to grant declaratory relief sometimes depends on a prior

state court action,89 but the Court has authority to determine declaratory relief when diversity

jurisdiction is present and there is no pending state court action. 90 Because diversity jurisdiction is

present91 and because there is no indication of a pending state court action, the Court holds that it

has the authority to grant declaratory relief in this action.

                  iii. Discretion

          The parties hotly dispute the third element, whether the Court should decide to exercise its

jurisdiction over this declaratory judgment action. The Fifth Circuit has:

          identified seven nonexclusive factors for a district court to consider in deciding
          whether to decide or dismiss a declaratory action. These factors are:
          (1) whether there is a pending state action in which all of the matters in controversy
          may be fully litigated;
          (2) whether the plaintiff filed suit in anticipation of a lawsuit filed by the defendant;
          (3) whether the plaintiff engaged in forum shopping in bringing the suit;
          (4) whether possible inequities in allowing the declaratory plaintiff to gain
          precedence in time or to change forums exist;
          (5) whether the federal court is a convenient forum for the parties and witnesses;


85 See Total Gas & Power N. Am. v. FERC, No. 4:16-cv-1250, 2016 WL 3855865, at *8 & n.60 (S.D. Tex. July 15,
2016) (Atlas, J.) (quoting Calderon v. Ashmus, 523 U.S. 740, 747 (1998)).
86 Calderon, 523 U.S. at 747.
87 See Dkt. No. 7 at 3, § 5 ([Plaintiff] will not be liable to [Defendant] for any . . . causes outside of [Plaintiff’s]

control.”).
88 See Dkt. No. 11 at 5, ¶¶ 3.2–3.3; Dkt. No. 19 at 10–11.
89 See Aggreko, LLC v. Am. Home Assur. Co., No. 14-cv-1215, 2014 WL 6901376, at *3 (E.D. La. Dec. 5, 2014).
90 See Sherwin-Williams Co. v. Holmes County, 343 F.3d 383, 387–88 (5th Cir. 2003).
91 See supra text accompanying notes 23–31.




11 / 23
     Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 12 of 23




          (6) whether retaining the lawsuit would serve the purposes of judicial economy;
          and
          (7) whether the federal court is being called on to construe a state judicial decree
          involving the same parties and entered by the court before whom the parallel state
          suit between the same parties is pending.92

The Court will assess each of these factors, called the Trejo factors, in turn.

          The first factor contemplates a state action, but the United States Supreme Court has

expressly considered the possibility that there may be “cases raising issues of federal law or cases

in which there are no parallel state proceedings” in which a district court may decline to exercise

declaratory judgment jurisdiction.93 At least two district judges have held that the first Trejo factor

may weigh against the district court’s exercise of declaratory judgment jurisdiction “out of

deference to an administrative proceeding created by Congress, even in the absence of any federal-

state conflict.”94 These holdings are consistent with at least two admonishments by the Supreme

Court.95 Importantly, upon an appeal of one of those district court’s holdings, the Fifth Circuit

affirmed the district court’s abstention from deciding the declaratory judgment claim because,

among other things,          a pre-existing administrative framework designed to remediate the

controversy weighed in favor of declining declaratory judgment jurisdiction. 96 Accordingly, the

Court holds that the first Trejo factor encompasses a pending federal administrative action, and



92 Sherwin-Williams Co., 343 F.3d at 388 (citing St. Paul Ins. Co. v. Trejo, 39 F.3d 585 (5th Cir. 1994)).
93 Wilton v. Seven Falls Co., 515 U.S. 277, 290 (1995).
94 Gonzalez v. Manjarrez, No. EP-11-CV-29-KC, 2013 WL 152177, at *13 (W.D. Tex. Jan. 4, 2013) (quotation

omitted); see Pension Benefit Guar. Corp. v. Cafeteria Operators, L.P., No. CIV.A. 3:03-CV-2173, 2004 WL
1800850, at *4 n.7 (N.D. Tex. Aug. 12, 2004).
95 See Pub. Serv. Comm'n of Utah v. Wycoff Co., 344 U.S. 237, 246–47 (1952) (“Even when there is no incipient

federal-state conflict, the declaratory judgment procedure will not be u sed to preempt and prejudice issues that are
committed for initial decision to an administrative body . . . . Responsibility for effective functioning of the
administrative process can not be thus transferred from the bodies in which Congress has placed it to the courts.”);
FTC v. Standard Oil Co. of Cal., 449 U.S. 232, 242 (1980) (citation omitted) (“[T]he effect of the judicial review
sought by [respondent] is likely to be interference with the proper functioning of the agency and a burden for the
courts. Judicial intervention into the agency process denies the agency an opportunity to correct its own mistakes
and to apply its expertise. Intervention also leads to piecemeal review which at the least is inefficient and upon
completion of the agency process might prove to have been unnecessary.”).
96 Gonzalez v. Manjarrez, 558 F. App'x 350, 354–55 (5th Cir. 2014) (per curiam).




12 / 23
     Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 13 of 23




that the formal USDA action, which Defendant commenced on August 12, 2021,97 and which may

resolve all the matters in controversy in this action,98 weighs strongly against the Court deciding

Plaintiff’s declaratory judgment claim at this stage, as opposed to on appeal from the USDA’s

resulting decision under 7 U.S.C. § 499g(c).99

          The Court rejects Plaintiff’s argument that the first Trejo factor does not weigh against

retaining declaratory judgment jurisdiction. Plaintiff insists that the “lynchpin” of its dispute with

Defendant “centers on Texas contract law” that the USDA does not have the expertise to resolve. 100

One of Plaintiff’s Members avers that he “has no confidence that the USDA will properly consider

Texas contract law and the enforceability of the force majeure provision in the Sales

Agreement.”101 But Plaintiff conflates the correctness of the USDA’s decision, which a district

court may rectify if it is incorrect upon an appropriate appeal,102 with the presence of a parallel

proceeding “in which all of the matters in controversy may be fully litigated.”103 Although the

Court questions the USDA’s informal decision in which the agency determined that Plaintiff could

not avail of the parties’ contractual force-majeure provision because the clause did not reference a

designated parcel of land,104 the USDA has ample opportunity in its formal process105 to “correct

its own mistakes [if any were committed] and to apply its expertise” to resolving the parties’

dispute.106




97 Dkt. No. 12 at 3, ¶ 12.
98 Cf. Dkt. No. 19-5.
99 See infra note 126.
100 Dkt. No. 19 at 13.
101 Dkt. No. 19-1 at 6, ¶ 21; accord Dkt. No. 19 at 4.
102 See 7 U.S.C. § 499g(c).
103 Sherwin-Williams Co. v. Holmes County, 343 F.3d 383, 388 (5th Cir. 2003).
104 Compare Dkt. No. 19-5 at 2, with TEX. BUS. & COM. CODE A NN. § 2.615(1) & cmt. 9 (West 2021), and Dkt.

No. 7-2 at 3, ¶ 5.
105 See 7 C.F.R. §§ 47.6–47.25 (2021).
106 FTC v. Standard Oil Co. of Cal., 449 U.S. 232, 242 (1980).




13 / 23
      Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 14 of 23




          The second Trejo factor concerns whether this suit was filed in anticipation of another.

This factor weighs against this Court retaining jurisdiction, indeed, there can be no serious dispute

about this conclusion. Plaintiff avers that, “[a]s a result” of its dissatisfaction with the USDA’s

informal decision-making process, Plaintiff filed its original complaint. 107 Plaintiff filed its origina l

complaint one day after the USDA’s informal decision, 108 eight days before Defendant initiated

the formal USDA complaint process,109 and even expressly argued in its original complaint that

the Court should not decline jurisdiction in favor of the USDA’s process. 110 Plaintiff objects that

it is not engaged in “procedural fencing.”111 “Often, courts find that anticipatory suits weigh in

favor of dismissal when the declaratory judgment plaintiff engaged in ‘procedural fencing’” such

as attempting to force a favorable choice of law in Texas federal court via a declaratory judgment

rather than via an unfavorable decision in California state court.112 But the Court holds that Plaintiff

is attempting to force a decision on its force-majeure defense that would likely have a procedural

fencing effect on (if not wholly precluding) the USDA proceeding. That is Plaintiff’s raison d'être

for this suit. Plaintiff further argues that it “is attempting to streamline” the proceedings by

skipping over the USDA’s formal decision and proceeding straight to federal court because the

applicable law, the Perishable Agricultural Commodities Act (PACA) and Texas contract law,

remains the same.113 In so arguing, Plaintiff is not making the point Plaintiff thinks it is making.

Instead, Plaintiff is reinforcing that this suit was filed in anticipation of Defendant initiating the

formal complaint procedure with the USDA.



107 Dkt. No. 19-1 at 6, ¶ 21 (emphasis added).
108 Dkt. No. 11 at 9, ¶ 3.11.
109 Dkt. No. 12 at 3, ¶ 12.
110 Dkt. No. 1 at 2 n.1.
111 Dkt. No. 19 at 14.
112 Ironshore Specialty Ins. Co. v. Tractor Supply Co., 624 F. App'x 159, 167 (5th Cir. 2015) (per curiam) (quoting

Sherwin-Williams Co. v. Holmes County, 343 F.3d 383, 397 n.7 (5th Cir. 2003)).
113 Dkt. No. 19 at 14–15.




14 / 23
      Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 15 of 23




          The third Trejo factor concerns forum shopping. Plaintiff disingenuously argues that it is

not forum shopping because “[t]here is no evidence that [Plaintiff] brought this action in search of

more favorable law.”114 However, Plaintiff simultaneously argues that the USDA’s

          informal opinion does not cite any Texas law, and misconstrues the sole case it does
          cite. [Plaintiff] has no confidence that the USDA will properly consider Texas
          contract law and the enforceability of the force majeure provision in the Sales
          Agreement based upon the USDA Informal Opinion. As a result, [Plaintiff] filed
          its Original Complaint in this case . . . .115

The Court need go no further than Plaintiff’s own statements to hold that Plaintiff was seeking

more favorable law, or a more favorable application of law, by attempting to have its declaratory

judgment action determined by this Court. 116

          The fourth Trejo factor concerns possible inequities, but is intertwined with the foregoing

considerations of anticipatory suits and forum shopping. 117 Accordingly, the Court’s holding does

not differ: this factor weighs in favor of abstention because Plaintiff’s suit is in anticipation of and

is an attempt to circumvent the USDA forum and the USDA’s formal decision.

          The fifth Trejo factor concerns the convenience of this forum.

          Important considerations are the relative ease of access to sources of proof;
          availability of compulsory process for attendance of unwilling, and the cost of
          obtaining attendance of willing, witnesses; possibility of view of premises, if view
          would be appropriate to the action; and all other practical problems that make trial
          of a case easy, expeditious and inexpensive.118




114 Id. at 16.
115 Id. at 4.
116 The Court agrees with Defendant that Plaintiff’s suit attempts to avoid the USDA forum. See Dkt. No. 11 at 9–10

(“Had [Plaintiff] not sought to avoid the USDA, it would have simply waited for [Defendant] to commence its
formal reparation proceeding before the USDA . . . .”).
117 See Mission Ins. Co. v. Puritan Fashions Corp., 706 F.2d 599, 602 n.3 (5th Cir. 1983); Ironshore Specialty Ins.

Co. v. Tractor Supply Co., 624 F. App'x 159, 168 (5th Cir. 2015) (per curiam) (“Like the two [factors] before it, this
factor goes to fairness.”).
118 Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947), quoted in Mission Ins. Co., 706 F.2d at 602–03.




15 / 23
      Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 16 of 23




Defendant is headquartered in Wisconsin “and most of the relevant witnesses and documentatio n

are located in Wisconsin.”119 Plaintiff “is in New Jersey.”120 However, both parties appear to have

resources such as offices and warehouses in Texas and the parties’ contract selects Texas as the

choice of law jurisdiction and directs delivery to be effected in Texas. 121 Although Defendant

asserts that “disputes before the USDA are nearly always less costly to litigate than disputes in the

district court,”122 Plaintiff argues that having its claims determined in this Court will reduce the

expense of appeals and a potential de novo trial in this Court.123 Although somewhat equivocal,

the Court holds that the fifth Trejo factor weighs in Plaintiff’s favor because the witnesses to the

delivery vel non of the limes and the witnesses to the alleged “massive shortage of supply of

Persian limes . . . caused by the once in a century cold weather combined with rain in Mexico (also

experienced in Texas)” are more likely to be in the Southern District of Texas than in Wisconsin

or New Jersey.124

          The sixth Trejo factor concerns judicial economy. Plaintiff repeats its arguments that

judicial economy is better served by circumventing the USDA rather than appealing its decision

in a de novo proceeding.125 Defendant argues that declaratory relief “should not be granted where

a special statutory proceeding has been provided.”126 Defendant’s argument, however, conflates

the sixth Trejo factor with the first.127 Nonetheless, the Court holds that judicial economy is better




119 Dkt. No. 11 at 11, ¶ 3.15.
120 Dkt. No. 19 at 18.
121 Id. at 17–18.
122 Dkt. No. 11 at 3, ¶ 1.5.
123 Dkt. No. 19 at 18.
124 Dkt. No. 5 at 3, ¶ 10.
125 Dkt. No. 19 at 18.
126 Katzenbach v. McClung, 379 U.S. 294, 296 (1964) (citing FED. R. CIV. P. 57 advisory committee’s note to 1937

adoption), quoted in Dkt. No. 11 at 12, ¶ 3.16; cf. Macauley v. Waterman S.S. Corp., 327 U.S. 540, 545 n.4 (1946)
(holding that the district court was correct to decline declaratory judgment jurisdiction when an administrative
agency was charged by statute with making an initial determination).
127 See supra text accompanying note 99.




16 / 23
      Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 17 of 23




served by abstaining jurisdiction, permitting the parties and USDA to crystallize the issues,128 and

for the USDA to issue a formal reparation decision which serves as “prima-facie evidence of the

facts therein stated.”129 Although the parties’ economy may be better served by not undergoing a

de novo appeal of the USDA’s order, the Court holds that judicial economy is likely to be aided

by the USDA’s order either because it finally resolves the parties’ dispute or because it assists the

Court in interpreting the facts, issues, and relevant authorities if appealed.

          The seventh Trejo factor concerns review of state decisions. The seventh factor is simply

not implicated here130 and weighs in favor of neither party.

          Given the foregoing analysis, and the great weight of the Trejo factors that counsel against

the Court retaining jurisdiction of Plaintiff’s declaratory judgment claim, the Court is inclined to

dismiss this case, but the parties make additional arguments regarding this Court’s declaratory

judgment jurisdiction. In the interest of justice and completeness, the Court will consider the

arguments regarding primary jurisdiction.

             2. Primary Jurisdiction

          The parties disagree over whether the USDA has primary jurisdiction over their dispute.

Defendant asserts that Congress placed this matter within the jurisdiction and expertise of the

USDA,131 but Plaintiff disagrees.132 Primary jurisdiction is an administrative law doctrine that:

          applies where a claim is originally cognizable in the courts, and comes into play
          whenever enforcement of the claim requires the resolution of issues which, under a
          regulatory scheme, have been placed within the special competence of an
          administrative body; in such a case the judicial process is suspended pending
          referral of such issues to the administrative body for its views.133


128 See 7 U.S.C. § 499f (providing for complaints and investigations).
129 7 U.S.C. § 499g(c).
130 See Dkt. No. 11 at 12, ¶ 3.17 (citing, inter alia, Gonzalez v. Manjarrez, No. EP-11-CV-29-KC, 2013 WL 152177,

at *16 (W.D. Tex. Jan. 4, 2013)).
131 Id. at 15, ¶ 3.22.
132 See Dkt. No. 19 at 7.
133 United States v. W. Pac. R.R., 352 U.S. 59, 64 (1956).




17 / 23
      Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 18 of 23




“Despite the term primary jurisdiction, the reference of a case to an agency pursuant to that

doctrine, rather than denying the jurisdiction of the court over the case, presupposes that

jurisdiction.”134 The doctrine is merely one of “judicial abstention whereby a court which has

jurisdiction over a matter, nonetheless defers to an administrative agency for an initial decision on

questions of fact or law within the peculiar competence of the agency.”135 Primary jurisdictio n

may therefore be considered to be a doctrine of primary expertise. Primary jurisdiction is “a

flexible doctrine to be applied at the discretion of the district court.”136

          “No fixed formula exists for applying the doctrine of primary jurisdiction,”137 but the Fifth

Circuit holds that district courts should balance the benefits of obtaining the agency’s aid with the

need to resolve the litigation expeditiously by considering various factors including “how agency

action will aid the litigation; whether the litigation involves conduct requiring continuing

supervision by the agency; whether the issues to be litigated are unique to regulated industries; and

whether proceedings already are pending before the agency.”138 “Application of the doctrine [of

primary jurisdiction] is particularly appropriate where uniformity of certain types of administra tive

decisions is desirable, or where there is a need for the ‘expert and specialized knowledge of the




134 Ill. Bell Tel. Co. v. Glob. NAPs Ill., Inc., 551 F.3d 587, 595 (7th Cir. 2008), quoted in Elam v. Kansas City S. Ry.
Co., 635 F.3d 796, 809 (5th Cir. 2011).
135 REO Indus., Inc. v. Nat. Gas Pipeline Co. of Am., 932 F.2d 447, 456 (5th Cir. 1991); see Port of Bos. Marine

Terminal Ass'n v. Rederiaktiebolaget Transatl., 400 U.S. 62, 68 (1970) (“When there is a basis for judicial action,
independent of agency proceedings, courts may route the threshold decision as to certain issues to the agency
charged as to certain issues to the agency charged with primary responsibility for governmental supervision or
control of the particular industry or activity involved.”).
136 Wagner & Brown v. ANR Pipeline Co., 837 F.2d 199, 201 (5th Cir. 1988).
137 W. Pac. R.R., 352 U.S. at 64 (1956).
138 Gulf States Utils. Co. v. Ala. Power Co., 824 F.2d 1465, 1473 (5th Cir. 1987) (citing Miss. Power & Light Co. v.

United Gas Pipeline Co., 532 F.2d 412, 419–20 (5th Cir. 1976)); cf. Maritrend, Inc. v. Galveston Wharves, 152
F.R.D. 543, 554 (S.D. Tex. 1993) (Stacy, M.J.) (quoting United States v. Gen. Dynamics Corp., 828 F.2d 1356,
1362 (9th Cir. 1987)) (“[F]our factors must be present for a court to invoke the doctrine of primary jurisdiction: ‘(1)
the need to resolve an issue that (2) has been placed by Con gress within the jurisdiction of an administrative body
having regulatory authority (3) pursuant to a statute that subjects an industry or activity to a comprehensive
regulatory scheme that (4) requires expertise or uniformity in administration .’”).


18 / 23
      Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 19 of 23




agencies.’”139 Importantly, “[t]he advisability of invoking primary jurisdiction is greatest when the

issue is already before the agency” and when “[d]evelopment of the factual context by those expert

in the area” would aid the Court.140 Reasons weighing against finding primary jurisdiction in an

administrative agency include: (1) when the case involves an uncomplicated issue that does not

have wider ramifications;141 (2) when a federal statute entrusts the issue to federal district courts

in the first instance,142 and (3) when a federal court’s resolution of the issue is not likely to disrupt

an ongoing technical difficulty that Congress entrusted the agency with regulating.143

          Two federal district courts, in California and Michigan, have held that “garden variety

contract/PACA case[s]” do not implicate technical issues or vest primary jurisdiction in the

USDA.144 This Court agrees. This case is garden variety; it involves only a contractual failure to

deliver produce, a contractual excuse, and a run-of-the-mill PACA claim for the nondelivery of

limes.145 “The duty to pay for produce arises under the law of contract and Uniform Commercia l

Code, neither of which has been displaced by PACA.”146 PACA itself provides that it does not

“abrogate nor nullify any other statute, whether State or Federal, dealing with the same subjects of

this chapter; but it is intended that all such statutes shall remain in full force and effect except

insofar only as they are inconsistent herewith or repugnant hereto.”147 PACA is not “intended to

repeal the law of sales or to destroy the rights and liabilities of the contracting parties


139 Avoyelles Sportsmen's League, Inc. v. Marsh, 715 F.2d 897, 919 (5th Cir. 1983) (quoting W. Pac. R.R., 352 U.S.
at 64).
140 Miss. Power & Light Co., 532 F.2d at 420.
141 E.g., a complex issue bearing on national energy policy would weigh in favor of primary jurisdiction in the

former Federal Power Commission or the present Federal Energy Regulatory Commission.
142 E.g., the issue involves federal contract litigation ordinarily vested in district courts under 28 U.S.C. § 1332.
143 See Miss. Power & Light Co., 532 F.2d at 420–21.
144 Sun Pac. Mktg. Coop., Inc. v. DiMare Fresh, Inc., No. CIV-F-06-1404 AWI, 2007 WL 1174651, at *4 (E.D. Cal.

Apr. 19, 2007), cited in Great Lakes Produce, LLC v. Bailey, No. 1:08-CV-463, 2008 WL 4534116, at *4 (W.D.
Mich. Sept. 29, 2008).
145 See Dkt. No. 19 at 7; Dkt. No. 12-1 at 4, ¶¶ 11–12; Dkt. No. 22 at 2, ¶ 2.3 (“[M]any reparation actions arising

under PACA are, at their heart, contractual disputes.”).
146 Great Lakes Produce, LLC, 2008 WL 4534116, at *3.
147 7 U.S.C. § 499o.




19 / 23
      Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 20 of 23




thereunder.”148 PACA further provides that PACA claims may be enforced either through the

USDA or in any court of competent jurisdiction, and that PACA “shall not in any way abridge or

alter the remedies now existing at common law or by statute, and the provisions of [the PACA]

chapter are in addition to such remedies.”149 Therefore, Defendant’s argument that the USDA has

comprehensive “authority over the wholesale produce industry” and implication that such

administrative authority should evoke the Court’s deference under the doctrine of primary

jurisdiction150 is inconsistent with PACA’s text and spirit. Defendant’s argument that Congress

has “specifically delegated to the Secretary the authority to decide issues relating to violations of

PACA upon the filing of a complaint by one produce merchant against another in a reparation

proceeding”151 is an incomplete thought, because Congress has also vested this Court with “federal

diversity contract litigation” jurisdiction even when it involves an issue also regulated by an

administrative agency.152 As Defendant admits in its reply, “many reparation actions arising under

PACA are, at their heart, contractual disputes” that rely on common legal issues like the Unifor m

Commercial Code,153 and as Chief Judge Brown warned, the Court should not “run from every

difficult decision [or decision that involves technical issues] on the comfortable assurance that

someone else can take a stab at it first.”154

          In directly applying the factors of primary jurisdiction, the Court holds that they weigh

slightly in favor of Plaintiff’s proposition that the Court should retain jurisdiction. To be sure, the

critical issues of whether the parties’ dispute is already before the USDA and whether the Court



148 Ernest E. Fadler Co. v. Hesser, 166 F.2d 904, 906 (10th Cir. 1948) (citing LeRoy Dyal Co. v. Allen, 161 F.2d
152, 157 (4th Cir. 1947)).
149 7 U.S.C. § 499e(b) (emphasis added).
150 Dkt. No. 11 at 15, ¶ 3.23.
151 Id. ¶ 3.22.
152 Miss. Power & Light Co. v. United Gas Pipeline Co., 532 F.2d 412, 420 (5th Cir. 1976).
153 Dkt. No. 22 at 2, ¶ 2.3.
154 Usery v. Tamiami Trail Tours, Inc., 531 F.2d 224, 241 (5th Cir. 1976) (Brown, C.J., concurring).




20 / 23
      Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 21 of 23




would benefit from the USDA’s expertise and factual development of a produce industry issue

both weigh in favor of holding that primary jurisdiction vests in the USDA and counsel dismissa l

of this case. However, all other factors counsel against holding that primary jurisdiction is in the

USDA. This litigation, involving an ordinary PACA and contract interpretation dispute, does not

implicate difficult technical issues, is not dissimilar from typical federal diversity cases that come

before this Court, and it is difficult to see how a decision on Plaintiff’s force majeure claim could

disrupt some complex national policy or supervisory scheme involving agriculture entrusted to the

USDA.155 This case is, at its core, a contract dispute historically entrusted to the courts.156

Importantly, then-Judge Brown stressed the Supreme Court’s admonishment that the doctrine of

primary jurisdiction turns on “the expert and specialized knowledge of the agencies involved . ”157

Reasons to defer to an administrative agency’s primary jurisdiction are at their zenith when

“preliminary resort for ascertaining and interpreting the circumstances underlying legal issues to

agencies . . . are better equipped than courts by specialization, by insight gained through

experience, and by more flexible procedure.”158 In short, as the Fifth Circuit has recognized, 159

finding primary jurisdiction in an administrative agency often rests on some specific reasons to

defer to the agency’s administrative expertise, and those reasons are not present in this case. While

there is no need to defer to specialized technical knowledge, the Trejo factors nonetheless counsel

dismissal of this claim.




155 See supra note 143.
156 See Dkt. No. 22 at 3, ¶ 2.3 (citing Rothenberg v. H. Rothstein & Sons, 183 F.2d 524, 526 (3d Cir. 1950) (arguing
that the USDA, like this Court, will look to applicable state law to interpret a force-majeure clause).
157 Shaw Warehouse Co. v. S. Ry. Co., 294 F.2d 850, 859 (5th Cir. 1961) (Brown, J., dissenting) (quoting United

States v. W. Pac. R.R., 352 U.S. 59, 64 (1956)).
158 W. Pac. R.R., 352 U.S. at 64–65 (quoting Far E. Conf. v. United States, 342 U.S. 570, 574–75 (1952)).
159 See supra note 139.




21 / 23
      Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 22 of 23




      III. CONCLUSION AND HOLDING

          The Court holds that, although some factors favor finding primary jurisdiction in the United

States Department of Agriculture and dismissing this declaratory judgment action in favor of the

already commenced agency proceeding, on balance, the USDA does not have primary jurisdic tio n

over the parties’ instant dispute arising from Plaintiff’s failure to deliver limes to Defendant.

Nonetheless, for the foregoing reasons, the Court holds that it will not exercise its declaratory

judgment jurisdiction to ascertain the rights and liabilities of the parties. The Court holds that,

although Plaintiff’s complaint seeking declaratory relief is presently justiciable and the Court has

the authority to decide the issue, the Court should decline to exercise its declaratory judgment

jurisdiction because the first, second, third, fourth, and sixth Trejo factors weigh in favor of

abstaining jurisdiction. Only the fifth Trejo factor weighs in Plaintiff’s favor.

          In summary, Plaintiff failed to deliver limes to Defendant pursuant to its contract and

Defendant invoked the informal USDA resolution process in May 2021. 160 Plaintiff participated

and submitted its arguments to the USDA.161 In August 2021, the USDA rendered an initial and

informal decision adverse to Plaintiff. 162 Unhappy with this decision, Plaintiff sought refuge under

the declaratory judgment shelter. This is an improper use of the declaratory judgment mechanis m.

Plaintiff may not short-circuit an agency proceeding in which it was participating but losing to

punt the matter to a potentially more favorable forum.163 If Plaintiff desired that a dispute between

the parties could only be heard by a Texas federal or state court, “it should have bargained for that

term in the parties’ contract.”164 Accordingly, the Court GRANTS Defendant’s motion to



160 Dkt. No. 11 at 2, ¶ 1.3.
161 Id.
162 Dkt. No. 5 at 6 n.6.
163 See Dkt. No. 22 at 1, ¶ 1.1 (“Plaintiff Vision Import Group, LLC (‘Vision’) filed this action in an improper

attempt to wrest jurisdiction from the primary forum selected by [Defendant] . . . .”).
164 Dkt. No. 22 at 5–6, ¶ 2.9.




22 / 23
       Case 7:21-cv-00295 Document 23 Filed on 09/21/21 in TXSD Page 23 of 23




dismiss165 and DISMISSES Plaintiff’s complaint and claims in their entirety. This case will

terminate upon entry of the Court’s final judgment.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 21st day of September 2021.


                                                 ___________________________________
                                                               Micaela Alvarez
                                                         United States District Judge




165   Dkt. No. 11.


23 / 23
